UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 12-2501


STEVEN L. JONES,

                  Plaintiff - Appellant,

            v.

BALTIMORE    CITY   COMMUNITY    COLLEGE,     and   Agents/Employees
thereof,

                  Defendant - Appellee,

            and

CAROLANE   WILLIAMS,  President  Baltimore   City  Community
College; KIM JAMES, Vice President Baltimore City Community
College; ALVIN WINKLER, Chief of Public Safety; TONY WARNER,
Director of Human Resources Baltimore City Community
College; GARLAND WILLIAMS, President Board of Trustees
Baltimore City Community College; BRYAN BERRY, Attorney;
MAUREEN DAVID, Attorney,

                  Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:11-cv-00793-CCB)


Submitted:   April 30, 2013                         Decided:   May 2, 2013


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Steven L. Jones, Appellant Pro Se.     Steven Marshall Sullivan,
Assistant Attorney General, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Steven     L.   Jones   appeals   the   district     court’s       order

dismissing    his   employment    discrimination      complaint.        We    have

reviewed the record and find no reversible error.                Accordingly,

we   affirm   for   the    reasons    stated   by     the    district    court.

Jones v. Baltimore City Cmty. Coll., No. 1:11-cv-00793-CCB (D.

Md. Nov. 16, 2012; Sept. 25, 2012; Oct. 24, 2011).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials     before   this    court    and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                       3